The Morgan Circuit Court which also has juvenile jurisdiction in that county and while exercising such jurisdiction found the appellant guilty of contributing to the delinquency of a girl fourteen years of age. The appellant has attempted to perfect an appeal but has failed to include a special finding of facts certified by the judge (Acts 1907, p. 221, ch. 136, § 1, being § 9-2818 Burns 1933, § 1772 Baldwin's 1934) so there is nothing before this court for review. This identical question has been heretofore decided in Femeyer v. State (1927),85 Ind. App. 596, 152 N.E. 853, and on authority of that case the judgment herein is affirmed. *Page 707